DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 3, Species 4 in the reply filed on 9/7/22 is acknowledged.  The traversal is on the ground(s) that the claims are broad and encompass all the embodiment and the restriction and species requirements are unsupported speculator conclusions of distinctness.  This is not found persuasive because the restriction requirement clearly and distinctly provides distinctness to the different inventions where Group 1 is drawn to a first node element and kit, Group 2 is drawn to a method for assembling a lattice structure and group 3 is drawn to a kit.  The assertions are supported with language directly from the claims.  Regarding the species, the requirement clearly identifies the structural distinctness by figure reference number, where the specification provides explanation of the different structural features of each depicted embodiment.  Further the requirement at pages 4-6 provide support and evidence for a lack of a common special technical features in each of the inventions and species.  Applicant’s arguments amount to a mere allegation and do not address the distinctness and determinations as presented in the restriction requirement.  Accordingly, applicant’s arguments are not persuasive to overcome the determinations as presented in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-17,20,22,25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and/or Group invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,18,19,21,23-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alealde Cilveti (4027449).
Claim 15.  Alealde Cilveti discloses a kit including: 
one or more first node elements (1) for attaching two or more elongated bars  forming a lattice structure, each first node element comprising: 
a coupling side (the outside of the helmet shape as seen in figure 3) comprising: 
one or more hollow insertion channels (4), each hollow insertion channel being configured to receive an elongated bar, and each hollow insertion channel having a longitudinal axis, and the coupling side defining a plane (one of the surfaces 6), and the longitudinal axis of each hollow insertion channel being tilted at an angle with respect to the plane defined by the coupling side (as seen in at least figures 3,5), 
a contact side (the inside of the helmet shaped as seen in the cross section of figure 5) comprising: 
an opening (where it is helmet shaped and open as seen in cross section of figure 5), the opening communicating with each of the hollow insertion channels forming a corresponding through-hole such that to form the lattice structure the two or more elongated bars are inserted into the hollow channels from the contact side to the coupling side traversing the corresponding through-hole, 
one or more bars (8), each bar being configured to be inserted into the corresponding hollow insertion channel from the contact side of the first node element to the coupling side of the first node element traversing the corresponding through-hole (as seen in the figures and noted in the disclosure).
Claim 18.  A kit according to claim 15, the openings of the first node elements being configured for receiving a retention element (where they are capable of receiving a retention element as seen int eh figures).
Claim 19.  A kit according to claim 15, the longitudinal axis of each hollow insertion channel of the first node elements being tilted at an angle between 20 and 90 degrees with respect to the plane defined by the coupling side (as seen in at least figures 3,5).
Claim 21.  A kit according to claim 15, further comprising at least a second node element (another of 1 and/or 2) comprising:
 a coupling side (the outside of the helmet shape as seen in figure 3) and a contact side (the inside of the helmet shape as seen in the cross section of figure 5): 
the coupling side comprising: 
one or more mounting elements (4), each mounting element being configured to couple with an end of the one or more bars (as seen in the figures and noted in the disclosure).
Claim 23.  A kit according to claim 21, further comprising a retention element (7) configured to be inserted in the opening of the first node element.
Claim 24.  A kit according to claim 23, when the retention element is inserted in the opening, the retention element protrudes over the contact side of the first node element, the second node element further comprising an opening located at the contact side and configured to mate with the protruding retention element for coupling the second node element to the first node element (at 3, where the retention element 7 couples the first and second node at the opening at flange 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635